IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            NO. AP-76,606



                 EX PARTE RICHARD NATHANIEL CATO, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 07CR1193 IN THE 405 th DISTRICT COURT
                        FROM GALVESTON COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to 40 years’ imprisonment. The Court of Appeals affirmed applicant’s conviction.

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to advise applicant of his right to file a petition for discretionary review pro se. Appellate

counsel filed an affidavit with the trial court and a copy of a letter that she sent to applicant after the

court of appeals had affirmed applicant’s conviction. These documents show that appellate counsel
                                                                                                     2

did not advise applicant of his right to file a petition for discretionary review pro se as required by

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Court of Appeals in Cause No. 01-08-00613-CR that affirmed applicant’s conviction in Case No.

07CR1193 from the 405th District Court of Galveston County. Applicant shall file a petition for

discretionary review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: August 24, 2011
Do not publish